DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 05/24/2020. Claims 1-9 and 11-19 are presently pending and are presented for examination.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 05/24/2020 and 08/05/2020 were filed and are in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Objections
Claims 2-3, 12, 14 and 19 are objected to because of the following informalities:
Claim 2 line 3 reads “a gap”, --the gap-- is suggested.
Claim 2 line 3 reads “a proximal”, --the proximal-- is suggested.
Claim 2 lines 3-4 read “a distal”, --the distal-- is suggested.
Claim 3 line 2 reads “a gap”, --the gap-- is suggested.
Claim 3 line 3 reads “a proximal”, --the proximal-- is suggested.
Claim 3 line 3 read “a distal”, --the distal-- is suggested.
Claim 12 line 3 reads “a proximal”, --the proximal is suggested.
Claim 12 line 4 reads “a distal”, --the distal-- is suggested.
Claim 12 line 8 reads “the interior”, --an interior-- is suggested.
Claim 14 line 3 reads “an industrial”, --the industrial-- is suggested.
Claim 14 line 4 reads “a sealing”, --the sealing-- is suggested.
Claim 19 line 2 reads “source”, --source.-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9, 11-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani (DE 4033331 A1) in view of Krapf (DE 4134680 A1).
Regarding claim 1, Ohtani discloses an industrial robot (see Fig. 1, 201) comprising: at least one sealing arrangement (see Fig. 2, 230), wherein the sealing arrangement comprises a sealing element (230) arranged to seal a gap between a proximal member (202) and a distal member (203). Ohtani fails to disclose the sealing element including a sealing material configured to withstand a temperature of at least 100 °C; and a heating element arranged to heat the sealing material to at least 70 °C. However, Krapf teaches the sealing element (see Fig. 1, 1) including a sealing material configured to withstand a temperature of at least 100 °C (see attached NPL, summary of the invention, lines 7-8, wherein the temperature in each sealing element can be kept at a defined value. The temperature is preferably maintained at 121°C); and a heating element (see Fig. 2, 2) arranged to heat the sealing material to at least 70 °C (see attached NPL, summary of the invention, lines 7-8, wherein the temperature in each sealing element can be kept at a defined value. The temperature is preferably maintained at 121°C). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Ohtani with the seal and heating element of Krapf, to provide a sealing element which can be kept sterile in a simple manner and thereby does not age rapidly (see attached NPL, summary of the invention, line 1).   
Regarding claim 2, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the sealing element (Krapf, 1) is constituted by a dynamic sealing element arranged to seal a gap between a proximal member (Ohtani, 202) and a distal member (Ohtani, 203), movable relative to each other (Ohtani, Fig. 2). 
Regarding claim 3, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the sealing element (Krapf, 1) is arranged to seal a gap between a proximal member (Ohtani, 202) and a distal member (Ohtani, 203) rotatable relative to each other about a rotational axis (Ohtani, axis of motor 207). 
Regarding claim 4, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the heating element (Krapf, 2) is arranged radially inside a radially outer surface of the sealing element (Krapf, Fig. 2) with respect to the rotational axis (Ohtani, axis of motor 207). 
Regarding claim 5, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the heating element (Krapf, 2) is at least partly enclosed by the sealing element (Krapf, 1, Fig. 2). 
Regarding claim 6, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the heating element (Krapf, 2) is arranged adjacent to the sealing element (Krapf, 1, Fig. 2). 
Regarding claim 7, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the heating element (Krapf, 2) is constituted by an electric heating element (see attached NPL, detailed description of the preferred embodiments, lines 2-3, wherein ends 2A and 2B simultaneously server as electrical connection elements).
Regarding claim 9, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the sealing material comprises, or is constituted by, a polymeric material (see attached NPL, state of the art, line 5, wherein seals made of elastomers).
Regarding claim 11, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the sealing element (Krapf, 1) of the at least one sealing arrangement is arranged to seal at least one joint (Ohtani, rotary joint between 202, 203) of the industrial robot (Ohtani, 201).
Regarding claim 12, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the industrial robot (Ohtani, 201) comprises: a proximal member (Ohtani, 202); a distal member (Ohtani, 203); a driving mechanism (Ohtani, 207) configured to actuate a movement of the distal member relative to the proximal member (Ohtani, Fig. 2); and a power bus (Ohtani, Fig. 6, 351) configured to power the driving mechanism, the power busPage 5 being guided through the interior of the proximal member (Ohtani, Fig. 2); wherein the heating element (Krapf, 2) is powered via the power bus (Ohtani, 351).
Regarding claim 14, Ohtani discloses providing an industrial robot (see Fig. 1, 201), providing a sealing element (see Fig. 2, 230) arranged to seal a gap between a proximal member (202) and a distal member (203) of the industrial robot (see Fig. 2). Ohtani fails to disclose the sealing element including a sealing material configured to withstand a temperature of at least 100 °C; and heating the sealing material to at least 70 0C. However, Krapf teaches the sealing element (see Fig. 2, 2) including a sealing material configured to withstand a temperature of at least 100 °C (see attached NPL, summary of the invention, lines 7-8, wherein the temperature in each sealing element can be kept at a defined value. The temperature is preferably maintained at 121°C).; and heating the sealing material to at least 70 0C (see attached NPL, summary of the invention, lines 7-8, wherein the temperature in each sealing element can be kept at a defined value. The temperature is preferably maintained at 121°C). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Ohtani with the seal and heating element of Krapf, to provide a sealing element which can be kept sterile in a simple manner and thereby does not age rapidly (see attached NPL, summary of the invention, line 1). As a result of the combination, the following limitations would necessarily result: a method for sterilizing a sealing element of an industrial robot (see the rejection above).
Regarding claim 15, the combination of claim 14 elsewhere above would necessarily result in the following limitations: the method further comprises arranging a heating element (Krapf, 2) to be at least partly enclosed by the sealing element (Krapf, 1); and wherein the heating of the sealing material to at least 70 0C is carried out by means of the heating element (see attached NPL, summary of the invention, lines 7-8, wherein the temperature in each sealing element can be kept at a defined value. The temperature is preferably maintained at 121°C) 
Regarding claim 16, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the heating element (Krapf, 2) is at least partly enclosed by the sealing element (Krapf, Fig. 2). 
Regarding claim 17, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the heating element (Krapf, 2) is arranged adjacent to the sealing element (Krapf, Fig. 2). 
Regarding claim 18, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the heating element (Krapf, 2) is constituted by an electric heating element (see attached NPL, detailed description of the preferred embodiments, lines 2-3, wherein ends 2A and 2B simultaneously server as electrical connection elements).

Claim 8, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani (DE 4033331 A1) in view of Krapf (DE 4134680 A1) and Wikipedia.
Regarding claim 8, Ohtani in view of Krapf fail to disclose the heating element is constituted by an ultraviolet light source. However, Wikipedia teaches the heating element is constituted by an ultraviolet light source (see attached NPL, 1st paragraph, wherein heating effects are disclosed). First, It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the heating element of Ohtani in view of Krapf to be an ultraviolet light source, as taught by Wikipedia, since LED UV light sources can target specific wavelengths needed for disinfection and have unlimited cycling throughout the day (see sterilization and disinfection). Second, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute an electrical heating element, with an ultraviolet heating element, since the substitution of art recognized equivalents known for the same purpose is prima face obvious. Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 13, Ohtani in view of Krapf fail to disclose the heating element is constituted by an ultraviolet light source. However, Wikipedia teaches the heating element is constituted by an ultraviolet light source (see attached NPL, 1st paragraph, wherein heating effects are disclosed). First, It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the heating element of Ohtani in view of Krapf to be an ultraviolet light source, as taught by Wikipedia, since LED UV light sources can target specific wavelengths needed for disinfection and have unlimited cycling throughout the day (see sterilization and disinfection). Second, Second, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute an electrical heating element, with an ultraviolet heating element, since the substitution of art recognized equivalents known for the same purpose is prima face obvious. Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). As a result of the combination, the following limitations would necessarily result: the ultraviolet light source (Wikipedia) is fixedly connected relative to the proximal member (Ohtani, 202) or relative to the distal member (Ohtani, 203).
Regarding claim 19, Ohtani in view of Krapf fail to disclose the heating element is constituted by an ultraviolet light source. However, Wikipedia teaches the heating element is constituted by an ultraviolet light source (see attached NPL, 1st paragraph, wherein heating effects are disclosed). First, It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the heating element of Ohtani in view of Krapf to be an ultraviolet light source, as taught by Wikipedia, since LED UV light sources can target specific wavelengths needed for disinfection and have unlimited cycling throughout the day (see sterilization and disinfection). Second, Second, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute an electrical heating element, with an ultraviolet heating element, since the substitution of art recognized equivalents known for the same purpose is prima face obvious. Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658